DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to final office action filed on December 9, 2019 in which claims 1-20 are presented for further examination.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to 	ARTIFICIAL INTELLIGENCE-BASED PROCESS IDENTIFICATION, EXTRACTION, AND AUTOMATION FOR ROBOTIC PROCESS AUTOMATION.  The closest prior art Mejias (US 20170372442) is directed to HEALTHCARE WORKFLOW SYSTEM. The healthcare workflow system utilizes automated workflow robots to run automated and predefined tasks based on changes to a dataset, as received by event listener. The automated workflow robots are specially configured for operation in the healthcare industry, improving process flow and efficiency. The automated workflow robots are implemented by processors working in conjunction with computer-readable memories, having machine-readable instructions stored thereon, which when executed, cause the processors to perform various steps, and the automated workflow robots operate free of human intervention. However, Mejias either singularly or in combination, fail to anticipate or render obvious the recited features “A system, comprising: a server; and a plurality of user computing systems comprising respective listener applications, the listener applications configured to generate logs comprising user interactions with respective user computing systems and send log data from the logs to the server, wherein the server is configured to: access log data collected from the listeners and run the log data through at least one artificial intelligence (AI) layer, the at least one AI layer configured to process the log data and identify a potential robotic process automation (RPA) process therein, and automatically generate an RPA workflow including the identified RPA process.”.  
These features in conjunction with all other limitations of the dependents and independent claims render claims 1-20 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Vu et al (US 2015024473) relates to System and Method for Verifying and Detecting Malware, specifically a system including an infection verification pack configured to perform behavior detonation; identify a malware object based on machine-learning; and select one or more persistent artifacts of the malware on the target system based on one or more algorithms applied to behavior traces of the malware object to select one or more persistent artifacts of the malware on the target system.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        June 18, 2022